Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/21 has been entered.

Claim Status:
Claims 2-8, 10, 12 and 14 are cancelled.
Claims 15 and 17 are withdrawn.
Claims 19-24 are new.
Claims 1, 9, 11, 13, 16 and 18-24 are under examination. 

Withdrawn rejections
Applicant's amendments and arguments filed 7/12/21 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. 


 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9, 11, 13, 16 and 18-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 20110142889) and Cumming et al. (US 20080275001) and Santanach-Delisau et al. (US 20120231074) and Lau et al. (WO 2006097537; reference #5 on IDS filed 7/17/18) and Wieczorek et al. (WO 2012140117) and ExAct Excipients & Actives for Pharma (BASF Aktiengesellschaft [online] retrieved on .
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims:

    PNG
    media_image1.png
    630
    774
    media_image1.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
With regard to instant claims 1, 4 and 18, Lee et al. disclose pharmaceutical compositions in the form of tablet or capsule oral formulations [0080, 0083, 0123, 0126, Example 1, claim 27] comprising a permeation enhancer active agent such as exenatide, a GLP-1 agonist, exendin-4 or analogs and functional derivatives thereof and a bioadhesive layer comprising a bioadhesive polymer that coats the core of the therapeutic agent, permeation enhancer and pharmaceutically acceptable excipient that form the core (claims 1, 23-26; [0010, 0013, 0053, 0058, 0073-0074, 0084, 0093]). In claim 1 of Lee et al., the HPMC bioadhesive layer is the outermost layer (claims 1 and 9) and is also the outermost layer on one side of the tablet in their unidirection release layer example [0279]. Lee et al. teach that’s the origin of the proteins may be human [0069]. Lee et al. disclose the bioadhesive layer, which is an outer coating layer, as being based on hydroxypropyl methylcellulose (claim 9; [0046, 0055]) as well as polyvinyl alcohol [0046, 0055, 0094, 0100 and 0110] in a high content amount of above about 50% and even above about 90% [0096], which inherently has the same immediate release and dissolves in aqueous medium at any pH because Applicant claims the same material. Indeed, Lee et al. teach that the enteric material dissolves quickly once the desired pH is reached [0103]. See MPEP 2112.01 II.COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
“Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).” The Examiner notes for the record that Lee et al. render hydroxypropyl methylcellulose and polyvinyl alcohol equivalents for the bioadhesive coating layer [0046, 0055]. Furthermore, Lee et al. guide the artisan to Cumming et al. US 20080275001 for immediate release formulations [0063]. In looking to Cumming et al. for guidance, the artisan finds that the solid oral immediate release dosage forms [0063-0064] can have a disintegration time of 485 seconds (about 8 minutes) and 552 seconds (about 9 minutes) (Table 5, page 7) which is within the instantly claimed about 5-10 minutes.
 With regard to instant claims 1 and 16, Lee et al. disclose the permeation enhancer as sodium caprate in an amount of between about 25-300 mg, about 50-200 mg or about 100-200 mg (claims 14-18) and disclose about 400 mg [0085] and exemplify 50, 100, 200 and 400 mg sodium caprate (Table 9). See MPEP 2131.03(I) and (II). 
With regard to the limitation in instant claims 1 and 18: “wherein the bioavailability of the pharmaceutical composition is at least 2.0%, at least 2.3%, at least 2.6%, at least 3.0%, at least 3.3%, at least 3.6%, at least 4.0%, at least 4.1 %, at least 4.2 %, at least 4.4%, or at least 4.5%”, Lee et al. created tablets with one side with exposed HPMC layer [0252-0262] and in Example 17 [0274-0284] demonstrated that tablets with one side exposed outermost layer containing 80% HPMC had nearly the same bioavailability as a subcutaneous injection of insulin as shown in Figure 14B:

    PNG
    media_image2.png
    908
    983
    media_image2.png
    Greyscale

	Since the area under the curve of bioavailability of the 80% HPMC example closely overlaps with the subcutaneous injection which is scaled to 100% bioavailability, then the 80% HPMC example has at least a 2% bioavailability based on Figure 14B.
With regard to instant claims 9 and 19-22, Lee et al. disclose adding other excipients in addition to the permeation enhancer (claim 1) as well as combinations of permeation enhancers and the inert filler sorbitol and lubricating agents stearic acid and magnesium stearate (claims 13 and 14; [0081-0084]) which would be in the core. 
With regard to instant claim 13, Lee et al. disclose tablets and capsules for oral administration (claims 20 and 27). 
	Lee et al. direct the artisan to GLP-1 agonist analogs (claim 23, [0073]). 

With regard to instant claims 1, 11 and 18, Lau et al. teach GLP-1 agonist compounds (Abstract; page 58, line 15; claims 1-28) and pharmaceutical compositions thereof (claims 31-32) including what appears to be the first named compound of instant claim 11:

    PNG
    media_image3.png
    278
    1027
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    444
    1346
    media_image4.png
    Greyscale

(Claim 28; Example 4).
	With regard to instant claims 1, 11 and 18, Wieczorek et al. is directed to GLP-1 analogues (abstract; Examples 1-32 and claims 1-14) including an Example 31 on pages 117-118:

    PNG
    media_image5.png
    488
    1074
    media_image5.png
    Greyscale

Which appears to be the same as the third compound as claimed in instant claims 11 and 18.  
	With regard to instant claim 1, ExAct Excipients & Actives for Pharma provides a general teaching in the pharmaceutical arts that as the amount of coating upon a core increases from 0 to 4 to 6 to 8 to 10 mg/cm2, the rate of drug released decreases (middle of page 3 of 12) as shown below:

    PNG
    media_image6.png
    463
    1221
    media_image6.png
    Greyscale


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Lee et al. is that Lee et al.  do not expressly teach wherein the immediate release coating is the outer layer of the pharmaceutical composition in an amount of about 2.6, about 3.5, about 4.4, about 7.1, about 8.0, about 8.8, about 10.6, about 14.1, or about 17.6 mg/cm2 relative to the tablet core wherein the pharmaceutical composition completely disintegrates within about 5 to about 10 minutes according to a disintegration test according to European Pharmacopeia in type 1 water at 37° C and a bioavailability between about 2% and about 4%. This deficiency in Lee et al. is cured by the teachings of ExAct Excipients & Actives for Pharma and Cummings et al.
2. The difference between the instant application and Lee et al. is that Lee et al.  do not expressly teach up to 700 mg of the medium chain fatty acid. This deficiency in Lee et al. is cured by the skill of the ordinary artisan. 
3. The difference between the instant application and Lee et al. is that Lee et al.  do not expressly teach mini-tablet dosage form. This deficiency in Lee et al. is cured by the teachings of Santanach-Delisau et al. 
4. The difference between the instant application and Lee et al. is that Lee et al.  do not expressly teach the GLP-1 receptor agonists of instant claims 11 and 18. This deficiency in Lee et al. is cured by the teachings of Wieczorek et al. and Lau et al.

Level of Ordinary Skill in the Art
(MPEP 2141.03)
Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a medical/pharmaceutical research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmacy, physiology and chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the tablet core and immediate release coating of Lee et al. wherein the immediate release coating is the outer layer of the pharmaceutical composition in an amount of about 2.6, about 3.5, about 4.4, about 7.1, about 8.0, about 8.8, about 10.6, about 14.1, or about 17.6 mg/cm2 relative to the tablet core, as suggested by ExAct Excipients & Actives for Pharma, and wherein the 
One of ordinary skill in the art would have been motivated to do this because clearly some amount of coating per surface area of the core is taught by Lee et al. Lee et al. even state: “The thickness of the coating is selected to provide the desired release rate, which is dependent on both the nature and thickness of the coating.” [0120]. Furthermore, ExAct Excipients & Actives for Pharma not only teaches that at least a coating in the amount ranging from 0-10 mg/cm2 is obvious and provides at least a starting point for coating the core but also that the artisan in the pharmaceutical arts can expect that the greater the amount of coating per unit of surface area then the slower the rate of drug release as shown above. Thus, the amount of coating per unit of surface area is a result effective variable, where the greater the amount of coating, such as about 17.6 mg/cm2 would have a slower release of drug than a coating of about 14.1 or 10.6 mg/cm2 or event about 2.6 mg/cm2, that the ordinary artisan in the pharmaceutical arts would optimize to achieve the desired result. Indeed, even Lee et al. teaches that the thickness of the bioadhesive polymer layer can be modulated to provide immediate release [0016]. Therefore there does not appear to be any criticality to the values claimed which appear to be completely arbitrary. Also note that the principle of law from MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”

2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to use up to 700 mg of the medium chain fatty acid in the dosage form of Lee et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because Lee et al. already teach and suggest using 400 mg and it is the Examiner’s position that optimizing the permeation enhancing effect is routine experimentation by the ordinary artisan. Thus, the artisan would add more permeation enhancer medium chain fatty acid to get the best permeation of the drug by adding more permeation enhancer medium chain fatty acid until no more enhancement is observed with a reasonable expectation of success. Thus absent unexpected results for values between 400-700 mg of the medium chain fatty acid, such would be obvious to the ordinary artisan in view of the reference.
3. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to prepare the composition of Lee et al. in the form of mini-tablets, as suggested by Santanach-Delisau et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because tablets and mini-tablets are obvious variations of the dosage form as taught by Santanach-Delisau et al. Thus the ordinary artisan would have a reasonable 
4. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to use the GLP-1 receptor agonists of instant claim 11, as suggested by Wieczorek et al. and Lau et al., in the dosage form of Lee et al. and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because Lee et al. already teach and suggest using GLP-1 agonist analogs (claims 1, 22 and 23) and thus it is merely finding known GLP-1 agonist analogs in the prior art, such as those taught and suggested by Wieczorek et al. and Lau et al., for inclusion in the dosage form of Lee et al. with a reasonable expectation of success. From MPEP 2144.07 Art Recognized Suitability for an Intended Purpose 
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). Consequently, it is merely selection of known GLP-1 receptor agonists and those that can be derived from the teachings of Wieczorek et al. and Lau et al. with the expectation that they will function as GLP-1 receptor agonists in the pharmaceutical composition of Lee et al.

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Response to Arguments:
Applicant asserts that: “One skilled in the art would expect that an enteric layer is essential for preparing a solid, oral pharmaceutical composition dosage form with a GLP-1 receptor antagonist (a macrobiomolecule subject to degradation upon ingestion) as the therapeutic agent that would maintain acceptable oral bioavailability… One would thus expect the stability and bioavailability of the GLP-1 receptor antagonist administered orally to be adversely impacted in the absence of an enteric coating as an outer layer on a tablet.” Respectfully, the Examiner does not agree. First of all, it is noted that an enteric coating is not required in the claimed subject matter of Lee et al. Claim 1 of Lee et al. does not require an enteric coating and dependent claim 8 adds an enteric layer. Similarly, Lee et al. teaches making the dosage form with just the bioadhesive layer (claim 32) and another embodiment with a further step of coating with an enteric layer (claim 36; [0011]). So Lee et al. teach and suggest dosage forms without enteric coatings thus making the bioadhesive layer the outermost layer. Second In re Best, 562 F.2d 1252, 1255 (CCPA 1977). See MPEP 2112(V). It is noted that Figure 14B of Lee et al. shows that 80% HPMC provided a higher bioavailability of exenatide then 65% HPMC, which indicates that the amount of bioadhesive is a result effective variable that can be optimized to achieve the desired degree of bioavailability. Thus, the ordinary artisan would reasonably expect that the embodiments of Lee et al. without any enteric coatings would have a similar bioavailability as instantly claimed. Applicant’s arguments are not persuasive and the claims remain rejected.



Conclusion

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30.

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ERNST V ARNOLD/Primary Examiner, Art Unit 1613